Case 1:14-cv-09220-PGG-RWL Document 196 Filed 03/04/20 Page 1 of 2

Representing Management Exclusively in Workplace Law and Related Litigation

Jackson Lewis B.C. ALBANY, NY GRAND RAPIDS, M1 MINNEAPOLIS, MN RALEIGH, NC
= a 666 Third Avenue ALBUQUERQUE, NM — GREENVILLE, SC MONMOUTH COUNTY, NJ RAPID CITY, SD
Ja Cc SO ni lewl & ; New York, New York 10047 ATLANTA, GA HARTFORD, CT NEW ORLEANS, LA RICHMOND, VA
AUSTIN, TX HONOLULU, HI* rO, C.
‘erste SAE RONG i NEW YORK, NY SACRAMENTO, CA
BALTIMORE, MD HOUSTON, TX NORFOLK, VA SALT LAKE CITY, UT
Fax 212 972-3213 |  perKELEY HEIGHTS,NJ INDIANAPOLIS, IN OMAHA, NE SAN DIEGO, CA
www.jacksonlewis.com BIRMINGHAM, AL JACKSONVILLE, FL ORANGE COUNTY, CA SAN FRANCISCO, CA
BOSTON, MA KANSAS CITY REGION ORLANDO, FL. SAN JUAN, PR
CHICAGO, IL LAS VEGAS, NV PHILADELPHIA, PA SEATTLE, WA
CINCINNATI, OH LONG ISLAND, NY PHOENIX, AZ ST. LOUIS, MO
CLEVELAND, OH LOS ANGELES, CA PITTSBURGH, PA TAMPA, FL
DIRECT DIAL: (212) 545-4005 DALLAS, TX MADISON wi PORTLAND, ont WASHINGTON DC REGION
EMAIL ADDRESS: EKELMANF@JACKSONLEWIS.COM DAYTON, OH MEMPHIS, TN PORTSMOUTH, NH WHITE PLAINS, NY
DENVER, CO MIAMI, FL PROVIDENCE, RI
DETROIT, MI MILWAUKEE, WI
*through an affiliation with Jackson Lewis P.C., a Law Corporation

 

March 4, 2020
VIA ECF

Hon, Paul G, Gardephe
United States District Judge
United States Courthouse

40 Foley Square

New York, New York 10007

Re: De La Cruz v. City of New York
Case No.: 14-cv-9220

Dear Judge Gardephe:

We represent the City of New York (“Defendant” or the “City’’) in the above-referenced
matter and write in response to Plaintiffs’ letter, providing notice of supplemental authority
purportedly in support of Plaintiffs’ motion for a finding that they are similarly situated
(“Plaintiffs’ Motion”). In their letter, Plaintiffs attach the recent decision of Judge Schofield in
the matter of Worley, et_al. v. City of New York, et_al., Case No. 17-cv-4337, mistakenly
claiming that the Worley decision is instructive to the determination of Plaintiffs’ Motion here.!
Despite the presence of the same counsel, the same Defendant (the City of New York) and the
same legal principles at issue, which perhaps make the cases appear more similar than they are,
the significant factual differences between the cases render the Worley decision inapposite.

First, distinct from the case at bar, the Worley plaintiffs implicitly conceded that
certification of a single collective, without subgroups, would be improper. In their moving brief,
the Worley plaintiffs sought certification of three separate subgroups, which mitigated the
differences between the factual and employment settings of the plaintiffs. Notably, there are no
subgroups proposed by Plaintiffs here. Rather, Plaintiffs seek a finding that all Plaintiffs—
regardless of their title, work location, supervisors, assigned schedule and job responsibilities—
are similarly situated.

Further, and more importantly, the conclusions of Judge Schofield based on the factual
record in Worley are not supported by the factual record here. As set forth in detail in
Defendant’s opposition to Plaintiffs’ Motion (see dkt. # 180 at p. 12-15), the overwhelming
evidence demonstrates that Plaintiffs’ particular claims in the case at bar are based on their

 

The Worley decision is annexed to Plaintiffs’ February 28, 2020 correspondence as Exhibit A.
Case 1:14-cv-09220-PGG-RWL Document 196 Filed 03/04/20 Page 2 of 2

Hon. Paul G. Gardephe

jackson|llewis. Tie Sa ee

Page 2

individual work circumstances, their own actions and the actions of their particular supervisors.
Indeed, Defendants’ opposition to Plaintiffs’ Motion contains substantial—although far from
exhaustive—references to Plaintiffs’ own testimony, where they bluntly admitted that these
factors dictated whether they had a claim for alleged unpaid time. See id. Crucially, these
factual differences do not just reflect the value of any alleged off-the-clock work (as was Judge
Schofield’s finding in Worley), but rather, whether off-the-clock work was performed at ail.

In contrast to Worley, because Plaintiffs’ individualized factual circumstances dictate
whether they claim to have performed any work without pay, the factual record does not support
a finding of a unifying policy, requiring off-the-clock work. The lack of a common policy limits
the relevance of the Worley decision here, except to highlight that the absence of a common
unlawful policy necessitates the denial of Plaintiffs’ Motion.

We thank the Court for its consideration of this matter.

Respectfully Submitted,
JACKSON LEWIS P.C.
/s/ Felice B. Ekelman
Felice B. Ekelman

ee: All Counsel of Record (via ECF)

4817-0320-4790, v. 1
